Mb. Justice Wole
delivered the opinion of the Court.
La 0 Flores Salazar began a suit against Angel Arroyo Rivera and his wife, Maria Aurora Estrada Espinet, and *94against Juana Rivera Gutiérrez, to cancel a deed of sale and tbe entry of presentation thereof in the registry of property. In the same suit the complainant filed a petition for an injunction pendente lite, including as defendant the registrar of property of the appropriate district. An order to show cause was issued. The defendants appeared and set forth their reasons why in their judgment the injunction should not he issued, and the court, relying on sections 1376 of the Civil Code, 282 of the Code of Civil Procedure, and 36 and 38 of the Mortgage Law, and on the jurisprudence which it expressly cited, issued a preliminary injunction depending upon the filing of a bond of $1,200, and by virtue of the said injunction the defendants were enjoined from recording in the registry of property the deed whose nullity was sought, during the pendency of the suit and until a new order of the •court.
What happened was that Angel Arroyo and his wife acquired a piece of property that was already mortgaged. The mortgage debt was not paid. The creditor began a foreclosure suit and bought in the property and subsequently conveyed it to La 0 Flores Salazar, the plaintiff in this case.
In the meantime the defendants Angel Arroyo and his wife sold the mortgaged property to Juana Rivera Gutiérrez. The deed of the sale was presented to the registry of property by the said Angel Arroyo. At the time of this presentation, the deed to La 0 Flores Salazar and his alleged predecessor in title had not been presented or recorded.
The appellants say that the district court had no right to •order the registrar to refrain from making the record. Originally we were inclined to the opinion that the registrar was not a person who could be haled into court in an injunction proceeding. He has no real interest. We do not place too much stress on section 4 of the Injunction Law which provides :
“An injunction can not be granted:



*95“3. To prevent the execution of a public statute by officers of the law for the public benefit.”
More particularly, however, section 28 of the Mortgage .Law provides as follows:
“The date of the entry made upon presentation of an instrument, ■which must appear in the record itself, shall be considered the date of such record for all intents and purposes thereof.”
Therefore, the presentation of a deed is equivalent to its record for every effect that it has the right to produce. If by arriving at the registry first, Juana Rivera- acquired a "title under section 1376 of the Civil Code, such title would •date from the presentation, and not from the actual record, of the deed. It is a question of superior rights on which the registrar, or perhaps the court, has to pass. On the question of rights as outlined by section 1376 of the Civil Code, a party -can gain no greater right or title by staying the record in the registry of property. In other words, the rights of a registrant do not depend upon the actual record but upon the presentation in the registry.
Now it has also been suggested that either the mortgage •sale was not duly made or there is a possibility of the mortgage sale not being duly made, and that in such an event they had rights in the equity of the property, that is to say the part not necessarily covered by the amount of the mortgage. It is evident that under the mortgage law and otherwise, if .a mortgage sale does not take place duly the debtor has a night to annul it. If the mortgage execution sale was not ■properly made, necessarily the debtor had some rights or Interest in the property. Something of this sort is evident in our opinion in the case of Anaud v. Martínez, 40 P.R.R. 641.
The writer has some doubts whether the registrar ought to be made a party in this sort of a suit, but the court finds it unneccessary to decide the question.
The order appealed from will be reversed and the injunction annulled.